Citation Nr: 1224843	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-27 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from April 1979 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the TDIU claim, the Board finds that additional development of the evidence is required.

First, the Veteran's VA treatment records on file only date to April 2008.  So if the Veteran has since received additional relevant VA treatment for her service-connected disabilities, these records must be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Second, the RO must secure a VA examination to determine if the combined effects of the Veteran's service-connected right knee disability, left knee disability, pulmonary sarcoidosis, sinusitis, and psychiatric adjustment disorder render her unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Gary v. Brown, 7 Vet. App. 229, 232 (1994) (citing Martin (Roy) v. Brown, 4 Vet. App. 136, 140 (1993)); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (all remanding TDIU claims to obtain a medical evaluation concerning the effect of service-connected disabilities on a Veteran's ability to secure employment).  In this respect, the last VA examination that addressed the Veteran's ability to secure gainful employment is dated in February 2005, over seven years ago.  Since that time, the Veteran has undergone total knee replacement surgery for the right knee in June 2009.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess her potential entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran to ascertain whether she has had any additional relevant treatment at a VA facility since April 2008.  Then the RO/AMC must secure all records of relevant VA medical treatment dated after April 2008, including records from the VA Medical Center (VAMC) in Durham, North Carolina.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After securing any additional medical records, the RO/AMC must schedule the Veteran for a VA examination by the appropriate clinician(s) for the Veteran's right knee disability, left knee disability, pulmonary sarcoidosis, sinusitis, and psychiatric adjustment disorder.  The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected disorders, their impact on her daily activities, and their effect on her occupational and social functioning.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for her claim.  The claims folder must be made available to the examiner for review for the examination and the examination report must indicate whether such review was accomplished.  

The following considerations will govern the examination(s):

(a) After an interview and examination of the Veteran, the examiner must opine whether it is at least as likely as not (50 percent or more probable) that the combined effects of the Veteran's service-connected right knee disability, left knee disability, pulmonary sarcoidosis, sinusitis, and psychiatric adjustment disorder render her unable to secure or follow a substantially gainful occupation.  If there is a finding of unemployability, the examiner must address whether this originates from a single service-connected disability or a combination of service-connected disabilities.  

(b) In making this determination, the examiner must consider the Veteran's ability to work in both physical and sedentary employment settings.  The examiner must also consider whether physical or sedentary employment is consistent with the Veteran's employment history, educational background, previous training, and vocational attainment.  

(c) In making this determination, the examiner must NOT consider the effect of any nonservice-connected disabiities and advancing age (62).  

(d) The examiner must provide a rationale for the opinion rendered, with consideration of the Veteran's interview and all pertinent medical and lay evidence of record.  

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the TDIU claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and her representative an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


